Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 1 of 18 PageID #: 2251




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   ED BUTOWSKY,                          §
                                         §
                                         §
                                         §
         Plaintiff,                      §
                                         §
   V.                                    §      CIVIL ACTION NO.
                                         §
   DAVID FOLKENFLIK; NATIONAL            §      4:18-CV-00442-ALM
   PUBLIC RADIO, INC.; EDITH             §
   CHAPIN; LESLIE COOK; AND              §
   PALLAVI GOGOI,                        §
                                         §
                                         §
         Defendants.                     §



                      DEFENDANTS’ MOTION TO COMPEL DISCOVERY
                            PURSUANT TO FED. R. CIV. P. 37
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 2 of 18 PageID #: 2252




           Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook and

  Pallavi Gogoi (collectively, “Defendants” or “NPR”), by their undersigned counsel, file this

  motion to compel discovery from Plaintiff Ed Butowsky (“Plaintiff” or “Butowsky”) pursuant to

  Rule 37 of the Federal Rules of Civil Procedure. 1 NPR seeks to compel the following discovery:

           1.       Documents responsive to the requests that Butowsky has already agreed to, either
                    in his responses or in meet-and-confers: Request Nos. 1-9, 11-13, 19-21, 26, 28,
                    30, 35-37, and 39-41 in Defendants’ First Requests for Production (“1st RFP”);
                    Request Nos. 1, 3, 4, 6-8, 22, 25, 30, 32-35, 37, 39 and 44 in Defendants’ Second
                    Requests for Production (“2nd RFP”); and Request Nos. 2-4 in Defendants’ Third
                    Requests for Production (“3rd RFP”);

           2.       Unaltered, unredacted copies of documents Plaintiff has already produced; and

           3.       Documents responsive to requests to which Plaintiff has lodged unfounded
                    objections: 2nd RFP Nos. 10 and 21 and responses to Interrogatories 7, 12 and 14. 2

  NPR also seeks payment of its “reasonable expenses incurred in making the motion, including

  attorney’s fees,” pursuant to Fed. R. Civ. P. 37(a)(5)(A), and such other relief as the Court deems

  appropriate.

                                                       I.
                                                 INTRODUCTION

           For the past half year, Plaintiff and his counsel have obstructed NPR’s efforts to obtain

  discovery at every turn. With a shifting array of excuses for their delays and denials, Plaintiff and

  his counsel had not produced a single document until last month. Then, when they finally

  transmitted a tiny fraction of the discoverable documents known to exist, declaring their work

  “completed,” Plaintiff and his counsel produced redacted and manipulated versions of documents


  1
    NPR notes that the Amended Scheduling Order, Dkt. 70, directs the parties, after meeting, conferring and reaching
  an impasse, to schedule a teleconference with the Magistrate Judge to address a discovery dispute prior to filing a
  motion to compel. On December 12, 2019, NPR contacted chambers telephonically and received instructions to
  proceed with filing this Motion to Compel without first scheduling a teleconference with the Magistrate Judge.
  2
    Due to space constraints, this motion outlines examples of Plaintiff’s most serious violations of the discovery rules.
  As the accompanying documents show, however, Plaintiff has repeatedly and deliberately prevented Defendants from
  obtaining discovery. Accordingly, NPR seeks relief on all of the foregoing list of discovery requests.


                                                             1
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 3 of 18 PageID #: 2253




  to conceal relevant information and admissions that would undermine their case. These are not

  tangential matters: they go to the very heart of Plaintiff’s claims and NPR’s defenses. For

  example, despite having filed this $60 million defamation case over a year and a half ago, Plaintiff

  and his counsel have still not produced a single document to support their financial damages claim.

  Perhaps the appropriate sanction for this failure is a judicial finding that Plaintiff suffered no

  financial loss unless he can comply with his discovery duties by a date certain. See Fed. R. Civ.

  P. 37(b)(2) and (e). At a minimum, Plaintiff and his counsel should be ordered to produce

  documents and answer interrogatories forthwith, because their disrespect for the Federal Rules has

  denied NPR its right to prepare for depositions and upended this Court’s scheduling order.

         We have now learned that only two weeks ago Butowsky and his counsel in another federal

  case arising out of the same controversy admitted locating “more than six thousand potentially

  responsive documents that had not yet been produced.” See Ex. 2 at 4 (Aaron Rich v. Butowsky, et

  al., Civil Action No. 1:18-cv-00681-RJL (“Aaron Rich lawsuit”). Indeed, Butowsky and his

  counsel in that case conceded that they located over 6,000 documents without even searching “a

  number of . . . Butowsky’s devices and accounts.” Id. These revelations in the District Columbia

  come only after Butowsky had been ordered to produce documents months ago, and in the context

  of a pending sanctions motion. While Butowsky has different lawyers in the case at bar, Plaintiff,

  through his counsel here, has declared a document production consisting of approximately 300

  documents complete without producing any material, or a paucity at best, from several of

  Butowsky’s known email accounts See Ex. 1 at ¶ 10. The consequences of Plaintiff’s and his

  counsel’s discovery delinquencies have been prejudicial to NPR and harmful to the judicial

  process.

         The attempts by Plaintiff and his counsel to thwart discovery extend to Plaintiff’s active



                                                   2
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 4 of 18 PageID #: 2254




  interference with NPR’s efforts to subpoena third parties, including an entity owned by Butowsky.

  Accordingly, as this Motion will show, it is essential that Plaintiff and his counsel be ordered to

  produce documents (in native format, where possible), answer interrogatories and be held to

  account for their actions, all pursuant to Rule 37.

                                             II.
                                    FACTUAL BACKGROUND

         On June 21, 2018, Plaintiff filed his Complaint, see Dkt. 1, alleging that NPR defamed him

  when it published five news articles (the “News Articles”) regarding Plaintiff’s involvement in

  propagating conspiracy theories related to the murder of Democratic National Committee (“DNC”)

  staffer Seth Rich, and his involvement in a discredited and retracted Fox News Network (“FNN”)

  story. Plaintiff also alleged that NPR acted in concert with Douglas Wigdor (“Wigdor”) purposely

  to injure Plaintiff, and that publishing the News Articles constituted business disparagement.

  Plaintiff’s live pleading, Dkt. 72, seeks $60 million in compensatory and punitive damages. In its

  Answer, Dkt. 79, NPR denied Plaintiff’s allegations and raised multiple adequate and independent

  defenses, including truth, fair comment and fair reporting, and various other statutory privileges.

  NPR contends the evidence will show that Plaintiff’s action is entirely without merit.

         Since August 2019, Plaintiff has deliberately stymied NPR’s efforts to obtain written and

  documentary discovery by making false promises of production, followed by evasive and

  incomplete responses, resulting in significant delays and prejudice to NPR’s ability to defend

  against Plaintiff’s claims. A chronology of pertinent events follows.

  A.     Plaintiff Has Repeatedly Failed to Produce Responsive, Non-Privileged Documents.

         On July 5, 2019, NPR served its 1st RFP. See Ex. 3. In his responses, Plaintiff agreed to

  produce documents. See Ex. 4. Plaintiff’s counsel, Steven Biss (“Biss”), represented that Plaintiff

  had given him documents on a mobile drive, and that he would produce the documents to NPR via


                                                    3
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 5 of 18 PageID #: 2255




  HighTail, a file-sharing program. Ex. 5, Aug. 5, 2019 Email from Biss to Laura Prather (Prather”),

  NPR’s counsel. However, Plaintiff’s counsel failed to deliver the documents to NPR. 3 On

  September 13, 2019, NPR identified deficiencies in Plaintiff’s discovery responses and requested

  an update on the promised production. Ex. 6, Letter from Prather to Biss. On September 30, 2019,

  NPR served its 2nd RFP and its First Set of Interrogatories (“1st Roggs”). See Exs. 7 and 8.

             On October 18, 2019, NPR served its 3rd RFP and its Second Set of Interrogatories (“2nd

  Roggs”). See Ex. 9 and 10. Plaintiff continued to assure NPR he would produce documents, this

  time by October 23, 2019. See Ex. 11, Oct. 20, 2019 Email from Biss to Prather. Again, Plaintiff

  failed to produce the requested documents. On November 9, 2019, Plaintiff promised to produce

  documents by the morning of November 10, 2019. Ex. 12, Email from Biss to Prather. Yet again,

  he failed to do so. On November 21, 2019, NPR sent another letter demanding the requested and

  long-promised documents and identifying several additional deficiencies in Plaintiff’s responses

  to Defendants’ 2nd RFP. See Ex. 13, Letter from NPR’s counsel, David Bodney (“Bodney”) to

  Biss. On December 4, 2019, the parties met and conferred telephonically to discuss the pending

  discovery disputes. Plaintiff represented that he would produce the requested documents on

  December 5, 2019 and would supplement Plaintiff’s responses to written discovery by December

  8, 2019. Yet again, Plaintiff failed to honor his promise and produce documents.

             NPR sent a third letter to Plaintiff on December 9, 2019 regarding Plaintiff’s continued

  discovery deficiencies and his insufficient responses to Defendants’ 2nd Roggs and 3rd RFP. See

  Ex. 14, Letter from Bodney to Biss. On December 13, 2019, the parties met and conferred

  telephonically to discuss the discovery issues addressed in NPR’s December 9, 2019 letter.




  3
      An Agreed Protective Order was entered in this case on August 8, 2019 (Dkt. 67).


                                                            4
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 6 of 18 PageID #: 2256




  According to Plaintiff’s counsel, Butowsky had uploaded all documents to a thumb drive and sent

  them to Biss via FedEx.

             On December 16, 2019, over five months after NPR’s first request for documents (and four

  months after the current Scheduling Order was filed), 4 Plaintiff finally produced a tiny fraction

  (characterized by Plaintiff as a “grouping”) of the long-promised documents – a total of 115 pages,

  consisting almost entirely of NPR corporate filings, including its 2017 annual report and 2016

  Form 990. See Ex. 1 at ¶ 6. By the time Plaintiff notified NPR on December 8, 2019 that

  “Plaintiff’s document production was completed,” Plaintiff had produced only 200 emails (many

  of which contain only a subject line or a single hyperlink), 78 screenshots of text messages (many

  incomplete and not in native format) and social media posts, 9 audio recordings (4 of which were

  duplicates), and 161 pages of other documents. See id. Plaintiff’s production is replete with

  selected excerpts of responsive communications and documents that have been redacted or

  otherwise manipulated. See Ex. 15, Dec. 19, 2019 Email from Prather to Biss and Ty Clevenger.

             This pattern of broken promises, missed deadlines and attendant delays and deficiencies

  cries out for judicial correction, especially recognizing that Plaintiff and his counsel have played

  down the clock to only a few remaining months of discovery in this case.

                                                       III.
                                                    ARGUMENT

  A.         Plaintiff Has Failed to Comply with Relevant and Reasonable Discovery Requests.

             Rule 37 of the Federal Rules of Civil Procedure (“FRCP”) enables a party seeking

  discovery to compel production when another party has failed to respond to interrogatories under

  Rule 33 or produce documents requested under Rule 34. FRCP 37(a)(3)(B), (c)(2).

             Here, Plaintiff and his counsel have engaged in a deliberate pattern of conduct designed to


  4
      The current Scheduling Order was filed on August 21, 2019 (Dkt. 70).

                                                            5
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 7 of 18 PageID #: 2257




  delay and deny Defendants’ discovery rights. Their practices have prevented NPR from preparing

  adequately for depositions, thereby prejudicing not only NPR’s right to defend itself but also the

  litigation schedule in this case. It is no small matter that Plaintiff and his counsel have failed to

  provide thousands emails and other documents at the core of Plaintiff’s claims concerning his

  involvement in Rod Wheeler’s investigation and the retracted FNN story, and that they have failed

  to identify any customers who were lost as a result of the News Articles. For that reason, there

  may be no choice but to call upon the Court to extend fact discovery deadlines. But to ensure a

  fair and efficient process, and to allow Defendants to prepare for depositions adequately, NPR

  moves to compel (1) responsive documents that Butowsky has already agreed to produce, (2)

  unredacted, unaltered copies of the documents Butowsky has partially produced, and (3) responses

  to requests for production and interrogatories to which Butowsky has not adequately objected.

         1.      Plaintiff Has Failed to Produce Documents He Promised to Produce.

         Plaintiff has already agreed to produce documents responsive to 1st RFP Nos. 1-9, 11-13,

  19- 21, 26, 28, 30, 35-37, and 39-41. Ex. 4; Ex. 16, Pl.’s Suppl. Resps. to Defs.’ First Disc. Reqs.

  Plaintiff has also promised to produce documents responsive to 2nd RFP Nos. 1, 3, 4, 6-8, 25, 30,

  33, 34, 37 and 44. See Ex. 7, Defs.’ 2nd RFP; Ex. 17, Pl.’s Objs., Answers and Resps. to Defs.’

  Sec. Disc. Reqs. Furthermore, following counsel’s December 4, 2019 meet-and-confer, Plaintiff

  promised to produce documents pursuant to 2nd RFP Nos. 22, 32, 35 and 39. Ex. 18, Pl.’s (Second)

  Suppl. Resps. to Defs.’ Disc. Reqs. (dated December 8, 2019). And, during the parties’ December

  13, 2019 meet-and-confer, Plaintiff promised to produce documents responsive to 3rd RFP Nos. 2-

  4. Ex. 9; Ex. 19, Pl.’s Objects. and Resps. to Defs.’ 2nd Roggs and 3rd RFP.

         Glaring omissions in Plaintiff’s discovery responses - Despite admitting to over 6,000

  responsive documents in related litigation, Plaintiff wasted nearly five months before producing a

  mere fraction of that number in this case. See Ex. 2. Consequently, even after Plaintiff’s purported
                                                   6
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 8 of 18 PageID #: 2258




  “completed” production, many of NPR’s requests that go to the most fundamental issues in this

  case, liability and damages, remain unanswered. For instance, Butowsky’s production still has not

  identified a single lost customer, glaringly omits documents (produced by others) evidencing his

  involvement with the Wheeler investigation and the retracted FNN story and fails to produce any

  documents at all from his email accounts: Butowsky32@gmail.com, and googie18@aol.com. See

  Ex. 1 at ¶ 10.

              Plaintiff’s demonstrably incomplete discovery responses – Plaintiff’s responses to other

  requests are plainly incomplete. Several third-party productions revealed some (but certainly not

  all) responsive communications in which Butowsky participated that are absent from Plaintiff’s

  production – such as Plaintiff’s text and email communications with Wheeler, FNN employees or

  public officials regarding the death of Seth Rich, Wheeler’s investigation and the retracted FNN

  report. Still others contain hyperlinks or references to responsive audio or video files that are

  unavailable to Defendants and presumably available to plaintiff. It cannot be disputed that

  Plaintiff’s production here is intentionally incomplete when he has produced 536 documents in the

  Aaron Rich lawsuit, a case whose facts substantially overlap with this one, and his counsel in that

  has case has admitted to another 6,000 discoverable documents– without even examining many of

  his email accounts. See Exhibit 2 at 4. Curiously, Butowsky has refused to grant NPR access to

  the documents produced in the Aaron Rich lawsuit, as well. See infra at 13.

              Plaintiff’s production is surprisingly small, and noticeably smaller than the number of

  documents received from Wheeler and FNN – third parties with whom Plaintiff was in frequent

  communications. 5 This is particularly true given that that Butowsky has been litigating these

  underlying facts since August 2017 and has an ongoing obligation to preserve relevant documents



  5
      See id. at ¶ 8.

                                                     7
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 9 of 18 PageID #: 2259




  and communications.

          Plaintiff has also stated that he often records telephone conversations and uses an

  application called “Phone View” that records every text message he sends or receives, even after

  a message has been erased. See Ex. 1 at ¶ 12. And, Plaintiff has previously represented in an

  audio recording of a conversation with Wheeler that he hired a “forensic person” to investigate the

  subject matter of Wheeler’s lawsuit against FNN. Yet, Plaintiff’s production starkly omits any

  documents related to this “forensic person” or his investigation. See id. Given these

  representations, it is highly unlikely that Plaintiff’s minimal production represents the entire

  universe of documents responsive to NPR’s requests.

          Furthermore, third-party productions from FNN, Aaron Rich (“Rich”) and Wheeler show

  that Plaintiff has omitted responsive documents from his document production to NPR. For

  example, Wheeler produced 148 emails that include Plaintiff, 91 pages of text messages between

  Plaintiff and Wheeler, and several other group text message chains that also included Plaintiff. By

  contrast, Plaintiff has provided selective (and likely intentionally misleading) excerpted

  screenshots of text messages that collectively constitute only 16 pages of the 91-page conversation

  between Wheeler and Plaintiff. See Ex. 1 at ¶ 9. Similarly, Rich produced 261 documents that

  Plaintiff sent or received that would be responsive to NPR’s RFP, which by itself exceeds

  Plaintiff’s meager production of only 200 emails. 6 Although a percentage of the documents

  produced by Rich, Wheeler and FNN are likely duplicative, the total number of communications

  with Plaintiff produced by these third parties alone is greater than Plaintiff’s entire production, and



  6
    Furthermore, Defendants understand that Plaintiff controls multiple email accounts, including, but not necessarily
  limited    to,   ebutowsky@gmail.com,         Butowsky32@gmail.com,         ed@chapwoodinvestments.com,         and
  googie18@aol.com. Without any explanation, Plaintiff has failed to produce any communications from a number of
  those accounts and instead only appears to have produced a fraction of the emails from ebutowsky@gmail.com and a
  very limited number of emails from ed@chapwoodinvestments.com.


                                                           8
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 10 of 18 PageID #: 2260




   the total number of text messages with Plaintiff produced by Wheeler far exceeds the total number

   of text messages produced by Plaintiff. See id. at ¶¶ 8-9. Plaintiff has chosen to conceal these

   many responsive communications that go to the heart of the case and his involvement with the

   Wheeler investigation and the retracted FNN story.

          Plaintiff agreed to produce these documents and has failed to do so. NPR respectfully

   requests this Court order him to honor that commitment forthwith.

          2.      Plaintiff’s Wholly Inadequate Production Is Improperly Redacted or Altered.

          Many of the documents that have been produced appear to be redacted or otherwise altered

   to eliminate non-privileged information that would be damaging to Plaintiff. For example,

   Plaintiff produced a portion of a text message conversation between himself and Wheeler (the

   private investigator Plaintiff hired for the Rich family) but unilaterally redacted the portion of the

   message where he asks Wheeler: “Do you think we can get to [the] file or knowledge to confirm

   what you and I heard?” Compare Ex. 20 to 21. Defendants know the contents of the redaction

   only because Wheeler, in response to a subpoena, did not redact such relevant information. In

   other words, Plaintiff has removed the portion of the conversation that shows him directing

   Wheeler’s investigation, the same portion that undercuts Plaintiff’s argument that Butowsky’s

   involvement in the investigation of the death of Seth Rich was “limited” – a central allegation in

   this lawsuit. See Mot. to Dismiss, Dkt. 32, at 7, 15 n.10.

          Likewise, Plaintiff appears to have altered recordings responsive to NPR’s document

   requests. For example, Plaintiff produced an audio file with the filename “rod Audio only” that

   includes excerpts of telephone conversations with Wheeler but excludes all other participants in

   the conversation. The metadata of the produced file shows that the file is labeled “Ed edit,”

   suggesting that Plaintiff Ed Butowsky edited the audio produced such that only Rod Wheeler’s

   side of the conversation was produced. See Ex. 1 at ¶ 11.
                                                     9
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 11 of 18 PageID #: 2261




           3.      Plaintiff Has Made Unfounded Objections and Refused to Adequately
                   Respond to Relevant Discovery Requests, Many of which go to the Heart of
                   the Case.

           Plaintiff has refused to produce other documents responsive to two requests and provide

   responses to four interrogatories. The relevance of each is discussed individually below. In light

   of Plaintiff’s 197-paragraph Second Amended Complaint, which alleges innumerable facts about

   several individuals and entities and seeks $60 million in damages, NPR’s requests are proportional

   to the needs of the case. Plaintiff has failed to make any legitimate objection to these requests.

           “The party resisting discovery must show specifically how each discovery request is not

   relevant or otherwise objectionable.” Carr v. State Farm Mut. Auto. Ins., 312 F.R.D. 459, 463

   (N.D. Tex. 2015). To object to a discovery request, a party must demonstrate “how the requested

   discovery was overly broad, burdensome, or oppressive by submitting affidavits or offering

   evidence revealing the nature of the burden.” Carr, 312 F.R.D. at 463. As courts have noted:

           Boilerplate or unsupported objections – even when asserted in response to a specific
           discovery request . . . – are likewise improper and ineffective and may rise (or fall)
           to the level of what the Fifth Circuit has described as “an all-too-common example
           of the sort of ‘Rambo tactics’ that have brought disrepute upon attorneys and the
           legal system.”

   Heller v. City of Dallas, 303 F.R.D. 466, 483-84 (N.D. Tex. 2014) (quoting McLeod, Alexander,

   Powel & Apffel, P.C., 894 F.2d 1482, 1484-86 (5th Cir. 1990). A failure to particularize objections

   indicates that a party lacked the factual basis to assert such objections in violation of Rule 26(g),

   or instead conducted a factual investigation, made a legitimate objection but waived such objection

   for failure to specify. Id. at 484.

           2nd Roggs No. 14: Interrogatory No. 14 goes directly to the core of Plaintiff’s claim for

   $60 million in damages, asking Plaintiff to “[i]dentify all special damages, including any realized

   or liquidated direct pecuniary loss, that you incurred as a result of the Defendants’ alleged business
                                                     10
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 12 of 18 PageID #: 2262




   disparagement.” See Ex. 10. When responding to Interrogatory No. 14, aside from citing legal

   authority defining special damages, Plaintiff failed to “identify” any alleged loss and responded

   instead with inexact, conclusory statements claiming that Defendants’ alleged business

   disparagement caused:

          •       Loss of specific clientele (to be identified);
          •       Loss of specific prospective economic advantage in the amount of $30,000,000
                  (name of specific customer to be identified);
          •       Loss of income and profits from Chapwood (in a sum certain to be determined);
          •       Loss of business reasonably expected and historically achieved as a result of
                  appearances on television and radio (in a sum certain to be determined);
          •       Injury to business, professional and trade reputation in the amount of
                  $10,000,000.00.
   Ex. 19. Plaintiff sued NPR over 18 months ago, and he should have identified which clientele he

   allegedly lost, the “specific customer” related to his loss of “prospective economic advantage,” the

   amount of lost income and profits from Chapwood to date, and the loss of business through

   television and radio appearances up to the present date. During counsel’s December 13, 2019

   meet-and-confer, Plaintiff’s counsel represented that Plaintiff was still “putting together a list” of

   his damages evidence, but NPR has not yet received such a list.

           2nd RFP No. 21: Request for Production No. 21 requests “[a]ll FINRA documents, records,

   or communications related to your registration as a broker/dealer since December 1987.” See Ex.

   7. Plaintiff objected to this Request based on “relevance and proportionality; overbroad; unduly

   burdensome.” See Ex. 17. During the December 4, 2019 meet-and-confer, counsel for Plaintiff

   refused to produce any FINRA documents, asserting that such requests were irrelevant, lacked

   proportional utility and were unreliable. Plaintiff’s objections do not pass muster. The FINRA-

   related Central Registration Depository compiles information about customer complaints lodged

   against brokers, such as Butowsky. These complaints, which Butowsky has previously filed suit


                                                     11
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 13 of 18 PageID #: 2263




   to have expunged 7, are directly relevant to Plaintiff’s professional reputation—the same reputation

   that Butowsky alleges NPR harmed—as well as the question of Plaintiff’s alleged $60 million in

   damages. Having placed his professional reputation at issue, he must produce documents that shed

   light on his allegations.

            1st Roggs No. 12: Interrogatory No. 12 asks Plaintiff to “[i]dentify all lawsuits in which [he

   has] been a party since January 1, 2010.” Ex. 8. Plaintiff objected on relevance grounds, stating

   that NPR could obtain such information from PACER. See Exs. 17 and 18. 8                                     Plaintiff’s

   involvement in litigation, however, is relevant to his reputation, and he is uniquely able to disclose

   this material comprehensively. His compliance with this discovery request is essential.

            2nd RFP No. 10: Request for Production No. 10 requests “[a]ll documents, including

   correspondence, electronically stored information, emails, video and audio recordings, voicemail,

   and text messages, relating to any actual or proposed book publishing or movie deals to which

   You are a party from December 1987 to present.” See Ex. 7. Documents related to any actual or

   proposed book publishing or movie deals may demonstrate Plaintiff’s motive for developing and

   eventually monetizing conspiracy theories related to Seth Rich’s murder, which is relevant to

   Plaintiff’s reputation and damages claims, as well as to NPR’s defenses.

            Plaintiff’s entire objection reads “relevance; overbroad.” See Ex. 17. Following counsel’s

   December 4, 2019 meet-and-confer, Plaintiff supplemented his response, stating “Documents


   7
     See Ex. 25, Plaintiff’s Original Petition in Butowsky v. FINRA, Cause No. 11-06638, Dallas Co., in which Butowsky
   seeks to have the Court order FINRA to declare disputes against him were erroneous and that he was not “involved in
   the alleged investment-related sales practice violation(s), foregery(ies), theft(s), misappropriation(s), or conversion(s)
   of funds,” and order certain complaints against him expunged from his BrokerCheckReport. Butowsky’s case was
   removed to federal court, and U.S. District Judge Jane Boyle declined Plaintiff’s requests. See Ex. 26, Order of
   Dismissal with Prejudice.
   8
     PACER costs money to access, does not include all federal court filings, is limited in time and provides no access to
   state court filings. PACER also does not include court records from state courts. Therefore, it is inappropriate for
   Plaintiff to merely cite to PACER when the requested facts are more readily, and completely, accessed from his
   records.


                                                               12
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 14 of 18 PageID #: 2264




   relating to Plaintiff’s book publishing are identified on his Twitter and Facebook pages, and

   generally on the Internet,” and linked to an Amazon.com webpage. See Ex. 18. His response is

   still insufficient and ignores the request for all documents (such as correspondence) related to

   movie deals and book proposals. Plaintiff bears the burden of demonstrating “how the requested

   discovery was overly broad, burdensome, or oppressive,” Carr, 312 F.R.D. at 463, but he has not

   met, and cannot meet, this burden.

          To defend adequately against Plaintiff’s prolix pleadings, NPR needs the information

   requested by these RFP and Interrogatories now. NPR requests that this Court order Plaintiff to

   provide such information immediately.

   B.     Plaintiff’s Discovery Abuses Are in Bad Faith, and NPR Should be Awarded
          Expenses and Attorneys’ Fees.

          Plaintiff’s refusal to respond to even the most basic discovery reflects bad faith. First, he

   failed to produce promised documents for nearly six months. Then, when he finally produced any

   documents, they were altered, redacted, edited and incomplete. Rule 37 requires that Plaintiff, or

   his counsel, or both, “must” pay the reasonable expenses incurred by such behavior. This is

   especially so in light of their efforts to thwart third-party discovery and Butowsky’s repeated

   efforts to dodge discovery in the many other lawsuits in which he is currently involved.

          1.      Plaintiff Has Obstructed NPR’s Efforts to Obtain Third-Party Discovery.

          Plaintiff has blocked almost all discovery in this matter and has actively prevented NPR

   from obtaining discovery from third parties. As further evidence of Plaintiff’s bad-faith efforts to

   prevent NPR from obtaining any discovery, Plaintiff objected to NPR’s request for documents

   produced by Butowsky in the related Aaron Rich lawsuit. See Ex. 22, Nov. 25, 2019 Email from

   C. Houdre to Prather.

          Nor has NPR been able to obtain discovery from Chapwood Investments (“Chapwood”),


                                                    13
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 15 of 18 PageID #: 2265




   which is owned by Plaintiff, or from Plaintiff’s business partner, Kim Sams (“Sams”). Chapwood

   was served with a subpoena on November 18, 2019, and Sams was served with a subpoena on

   November 27, 2019. See Exs. 23 and 24. Both subpoenas have been completely ignored. See Ex.

   1 at ¶ 13. Documents from Chapwood and Sams are relevant to Plaintiff’s claims of business

   disparagement and alleged damages to his professional reputation.

          Plaintiff’s obstruction of third-party discovery has suffocated NPR’s discovery efforts,

   heightening NPR’s need for judicial relief by compelling Plaintiff’s participation in discovery.

          2.      Plaintiff’s Discovery Deficiencies Have Been Documented in Related
                  Litigation.

          Plaintiff is involved in related litigation in the District of Columbia (Aaron Rich lawsuit),

   where he was sued by Aaron Rich, the brother of Seth Rich, based on claims stemming from

   Butowsky’s involvement in politically motivated conspiracy theories surrounding Rich’s death.

   Counsel for Aaron Rich moved to sanction Butowsky on December 30, 2019, documenting

   Butowsky’s “wholly inadequate” document production despite the court’s entry of an order

   compelling Butowsky to comply with Aaron Rich’s discovery requests on July 31, 2019. See Ex.

   2. Following the court’s order, Butowsky produced 536 documents (more than twice the number

   of documents produced here), but failed to produce “audio records, phone records, social media

   information, video recordings (beyond a few selective snapshots of messages incidentally attached

   to some emails), messaging on platforms that ... Butowsky is known to have used ..., or emails

   from accounts other than a limited and deficient production from one Gmail account.” Ex. 2 at 2.

          On December 23, 2019, almost five months after the court’s order, Butowsky’s counsel

   advised counsel for Aaron Rich that he would not be able to meet his discovery obligations, noting

   that he had located “more than six thousand potentially responsive documents that had not yet been

   produced,” and reporting that he had “not yet even searched a number of ... Butowsky’s devices


                                                   14
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 16 of 18 PageID #: 2266




   and accounts.” Ex. 2 at 4. If Butowsky has represented that there are more than 6,000 potentially

   responsive documents to discovery requests in the Rich case—a case whose facts substantially

   overlap with this one—it is likely that Butowsky has a similar number of documents responsive to

   the discovery requests in this case and certainly substantially more than the minimal production

   here.

           Plaintiff’s conduct in the Aaron Rich lawsuit reveals his modus operandi of evading

   discovery, and demonstrates that a court order and the threat of sanctions are necessary, if not

   always enough, to compel Butowsky’s to obey his Rule 26 discovery duties. But they are certainly

   appropriate here.

                                          CONCLUSION


           For the foregoing reasons, the Court should grant NPR’s Motion to Compel Discovery,

   overrule Plaintiff’s objections to Defendants’ discovery requests, order Plaintiff and his counsel to

   produce responsive documents, supplement interrogatory answers, reimburse Defendants the

   expenses reasonably incurred in making this Motion and issue such other and further relief as may

   be appropriate in the circumstances.


                                                Respectfully submitted,

                                                By: /s/ Laura Lee Prather
                                                Laura Lee Prather
                                                State Bar No. 16234200
                                                laura.prather@haynesboone.com
                                                Wesley D. Lewis
                                                State Bar No. 24106204
                                                wesley.lewis@haynesboone.com
                                                HAYNES AND BOONE, LLP
                                                600 Congress Avenue, Suite 1300
                                                Austin, Texas 78701
                                                Telephone:     (512) 867-8400
                                                Telecopier: (512) 867-8470

                                                    15
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 17 of 18 PageID #: 2267




                                                David J. Bodney
                                                admitted pro hac vice
                                                bodneyd@ballardspahr.com
                                                Ian O. Bucon
                                                admitted pro hac vice
                                                buconi@ballardspahr.com
                                                BALLARD SPAHR LLP
                                                1 E. Washington Street, Suite 2300
                                                Phoenix, Arizona 85004-2555
                                                Telephone:    602.798.5400
                                                Fax:          602.798.5595

                                                Attorneys for Defendants



                                CERTIFICATE OF CONFERENCE


           The undersigned Counsel for Defendants certifies that on December 4, 2019 and December
   13, 2019, she conferred with Steven Biss, one of the attorneys for Plaintiff, concerning this motion,
   who advised that Plaintiff is opposed to this motion, and therefore agreement on the motion could
   not be reached.

                                                 /s/ Laura Lee Prather
                                                 Laura Lee Prather


                   CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

          The undersigned certifies that on January 13, 2020, contemporaneously with this Motion
   to Compel, Defendants filed a Motion seeking leave to file this Motion under seal because it
   references and attaches documents marked confidential pursuant to the Stipulated Protective Order
   (Dkt. 67) in this case.


                                                 /s/ Laura Lee Prather
                                                 Laura Lee Prather




                                                    16
Case 4:18-cv-00442-ALM-CMC Document 85 Filed 01/13/20 Page 18 of 18 PageID #: 2268




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on January 13, 2020, a true and correct copy of the foregoing
   document was forwarded via e-mail to the following counsel of record:

          Ty Odell Clevenger                              Steven S. Biss
          P.O. Box 20753                                  300 West Main Street, Suite 102
          Brooklyn, NY 11202-0753                         Charlottesville, VA 22903
          979-985-5289 (phone)                            804-501-8272 (phone)
          979-530-9523 (fax)                              202-318-4098 (fax)
          tyclevenger@yahoo.com                           stevenbiss@earthlink.net


                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




                                                   17
